Dismissed and Memorandum Opinion filed October 16, 2003








Dismissed and Memorandum Opinion filed October 16,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00955-CR
____________
 
LARRY SCORPIO SINGLETARY,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 931,249
 

 
M E M O R A N D U M   O
P I N I O N
Appellant was indicted for three aggravated robbery offenses,
but he was convicted and sentenced in only two cases.  In exchange for appellant=s guilty plea in two of the cases,
the  State agreed to dismiss this
case.  On August 18, 2003, the trial
court granted the State=s motion to dismiss this cause based upon appellant=s conviction in the other cases.  On August 22, 2003, appellant filed a pro se
notice of appeal for all three cases.  The trial court appointed counsel in all three
cases, and all three appeals were assigned to this Court.




There is no final judgment of conviction from which to appeal
in this case. Accordingly, the appeal in trial court cause number 931,249 is
ordered dismissed.  The appeals in trial
court cause number 931,614 docketed under our appellate number 14-03-00956-CR
and in trial court cause number 932,121 docketed under our appellate number
14-03-00957-CR remain pending before this Court.[1]
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 16, 2003.
Panel consists of Chief Justice Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).
 




[1]  Appellant=s pleas in these cases were made without an agreed
recommendation as to punishment, and the trial court certified that appellant
has the right to appeal.  See Tex. R. App. P. 25.2(d).